Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-3, 5-15, 19, 20 and 26-28 are under consideration.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-3, 5-15, 19, 20 and 26-28, drawn to a liquid comprising pemetrexed diacid, an organic amine and cyclodextrin in the reply filed on March 17, 2021 is acknowledged.  The traversal is on the ground(s) that the restriction is not justified, that the “serious burden” standard applies, and the examination of the International Searching Authority alleviates any serious burden.  This is not found persuasive because as set forth in the Requirement for Restriction mailed January 21, 2021 the delineated groups lack unity of invention a posteriori in view of at least Kocherlakota et al. because all of the common technical features are known to the prior art, because the “serious burden” standard does not apply when the unity of invention standard is applied, and because any examination results of any other authority are not required to comply with U.S. law and because having to review said results in addition to performing a thorough examination under U.S. law in fact compounds the examination burden.  The requirement is still deemed proper and is therefore made FINAL.
Claims 21 and 23-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 6, 2020 and March 17, 2021 were considered.

Claim Objections
Claims 5, 6, 8-10, 14, 15 and 20 are objected to because of the following informalities: 
Claim 5:  “the” should be inserted before cyclodextrin.
Claims 6 and 9:  “the” should be inserted before organic amine.
Claims 8 and 10:  the final “and” should be “or” to properly recite alternatives.
Claim 14:  “sodium metasulphite” should presumably recite “sodium metabisulfite”.
Claim 15:  lecithin is misspelled.
Claim 20:  the preamble should presumably recite “The composition according to claim 1” consistent with the formatting of the other dependent claims.  
Claim 20a:  “1-50mg/ml” should recite “1-50 mg/ml” or preferably “1 to 50 mg/ml” consistent with the formatting of step b.
Claim 20 preamble: the recitation “any of the preceding claims” should be deleted.
Appropriate correction is required.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Claims 27 and 28 recite amounts of impurities upon circumscribed storage conditions.  Applicant’s Remarks of February 25, 2020 do not identify support for these new claims introduced upon national stage entry.  The as-filed specification at page 7 discloses the language of claim 28:

    PNG
    media_image1.png
    161
    704
    media_image1.png
    Greyscale

However, the specification at page 5 also discloses:

    PNG
    media_image2.png
    209
    694
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    245
    691
    media_image3.png
    Greyscale

Although impurities as newly claimed are not limited to degradation products of pemetrexed, functional limitations must be adequately supported by the written description in a manner commensurate in scope with the claim.  See MPEP 2173.05(g) and MPEP 2163.  Because the specification does not disclose the newly claimed results are achieved for every composition comprising pemetrexed diacid, any organic amine and any cyclodextrin, because there is no art-recognized correlation between the claimed compositions and the claimed functions / results / properties, because the specification at page 5 discloses the quantities of pemetrexed diacid, tromethamine and cyclodextrin must be present in “suitable quantities to stabilize the composition in aqueous solutions,” and because the compositions of the disclosed exemplary embodiments -- limited to dilute aqueous solutions of pemetrexed diacid, tromethamine and hydroxypropyl-beta-cyclodextrin (HPCD) at circumscribed pH (e.g., pages 16-25) -- are not reasonably commensurate with the compositions as claimed, there is insufficient written description support for these new claims.  
With regard to claim 27, the as-filed specification does not explicitly recite the newly claimed results.  These results appear to have been extrapolated from results of the exemplary dilute aqueous solutions disclosed at pages 26-34.  There is no basis for extrapolating the results / properties of specific compositions to the genus of compositions claimed.  Not only does claim 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12, 19, 27 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 12 recites poly ethylene glycol (PEG 300, PEG 400).  It is unclear whether the parenthetical PEGs are required by the claim or are merely exemplary.  See MPEP 2173.05(d).
Claim 19 recites the sealed container.  There is insufficient antecedent basis for this limitation in the claim because claim 1 from which claim 19 depends does not recite a sealed container.
Claim 19 recites the composition is substantially free from any particulate matter.  Substantially free of is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 27 and 28 recite total impurities.  It is not clear what chemicals are encompassed by the term “impurities”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 10-13, 19 and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2015/0297724, published October 22, 2015, IDS reference filed July 6, 2020).
Regarding claims 1, 10, 11 and 26
Park teach stable pemetrexed formulations comprising acetylcysteine (organic amine) and a citrate salt as a buffer (title; abstract; claims).  The formulations are liquid (paragraphs [0010], [0017], [0035]).  The formulations may further comprise excipients inclusive of cyclodextrin and its derivatives (paragraph [0038]).  
Regarding claim 2
	Park teach 1 to 30 mg/mL pemetrexed (paragraph [0033]) and Park exemplify concentrations of 25 mg/mL (Table 1).
Regarding claim 3
	Park teach purging with inert gas such as nitrogen or argon (paragraphs [0039], [0041]).
Regarding claim 6
	Park teach 0.15 to 2 mg/mL, preferably 1.5 mg/mL acetylcysteine (paragraph [0033]) and Park exemplify concentrations of 1, 1.5 and 2 mg/mL (Table 1).
Regarding claims 10 and 12
	Park teach glycerol (paragraph [0038]).
Regarding claims 10 and 13
	Park teach the citrate salt is sodium citrate (paragraph [0031]; Table 1).
Regarding claim 19
	Park teach a solution state (free of particulate) and a sealed container (paragraphs [0017], [0018], [0040], [0041]; stability testing at pages 5-11).
Regarding claims 27 and 28
	Park teach stability testing (paragraph [0050]; pages 5-11) and individual impurities content of less than 0.2% (paragraphs [0054], [0057], [0059], [0062], [0065]).

	The above teachings therefore anticipate the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 6, 8-13, 19 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2015/0297724, published October 22, 2015, IDS reference filed July 6, 2020) in view of Bhushan et al. (WO 2013/179310, published December 5, 2013, IDS reference filed July 6, 2020) as evidenced by CAS “Pemetrexed,” printed 2021 and by Chemical Book “Hydroxypropyl-beta-cyclodextrin,” printed 2021.
	The teachings of Park have been described supra regarding the anticipation of claims 1-3, 6, 10-13, 19 and 26-28. Claims 1-3, 6, 10-13, 19 and 26-28 are therefore also obvious over Park.
	Park do not teach a molar ratio of pemetrexed diacid to cyclodextrin of 1:0.5 to 1:5 as required by claim 5.
	Park do not teach a cyclodextrin selected from the group required by claim 8.
	Park do not teach about 40 to 500 mg/mL cyclodextrin as required by claim 9.

These deficiencies are made up for in the teachings of Bhushan.
	Bhushan teach stable aqueous compositions comprising pemetrexed and a cyclodextrin such as hydroxypropyl--cyclodextrin (title; abstract; page 6, 3rd full paragraph and last paragraph; claims), as required by instant claim 8.  The cyclodextrin is present in an amount from about 1 to 500 mg/mL (page 7, 1st paragraph), as required by instant claim 9.  The preferred weight ratio of pemetrexed to cyclodextrin is 1:3, however, the ratio can range from about 1:1 to 1:5 (page 3, last paragraph; page 7, 1st paragraph).  On a molar basis, a ratio of 1:3 is about (1 g / 427.41 g/mole):(3 g / 1375.36 g/mole) ~ = 1:1 as evidenced by the molecular weights disclosed by CAS and by Chemical Book, as required by instant claim 5.	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pemetrexed formulations of Park to comprise about 1 to 500 mg /mL of the cyclodextrin or/and about 1 to 5 mg cyclodextrin per mg pemetrexed as taught by Bhushan because these amounts of cyclodextrin yield stable aqueous pemetrexed compositions.  There would be a reasonable expectation of success because an embodiment of the pemetrexed formulations of Park comprise cyclodextrin and because Park, as a whole, is drawn to stable formulations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the cyclodextrin species as taught by Bhushan inclusive of hydroxypropyl--cyclodextrin for the cyclodextrin or derivative thereof embraced by Park because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  One would have been motivated to make the substitution because Bhushan teach cyclodextrin species inclusive of hydroxypropyl--. 


Claims 1-3, 5, 7-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kocherlakota et al. (US 2011/0201631, published August 18, 2011, of record) in view of Bhushan et al. (WO 2013/179310, published December 5, 2013, IDS reference filed July 6, 2020) as evidenced by CAS “Pemetrexed,” printed 2021 and by Chemical Book “Hydroxypropyl-beta-cyclodextrin,” printed 2021.
Kocherlakota teach formulations comprising pemetrexed or its salts; the formulations comprise at least one pharmaceutically acceptable excipient, a pharmaceutically acceptable carrier and water (title; abstract; paragraphs [0010], [0144]; claims 14, 15 and 19).  The formulations have improved stability (paragraph [0010]).  The formulations are suited for parenteral administration (paragraph [0036]).
The formulations may comprise antioxidants inclusive of L-cysteine (organic amine), sodium bisulfite, and the like because because pemetrexed is susceptible to oxidation (paragraphs [0047]-[0048]), as required by instant claims 10 and 14. 
Carriers include inter alia polyvinylpyrrolidones (PVP), cyclodextrins, polyethylene glycols, and any mixtures thereof (paragraph [0065]), as required by instant claims 10, 12 and 15. 
Injectable formulations may include excipients inclusive of chelating agents such as EDTA, buffers including acetate, and organic amines such as tromethamine (paragraph [0098]), as required by instant claims 7, 10, 11 and 13.

The exemplary formulations are prepared in a manufacturing process that includes purging of the solution with nitrogen (paragraphs [0159], [0167]), as required by instant claim 3. 
The formulations should pass current particulate matter specifications (substantially free from particulates) (paragraphs [0094]-[0095]), as required by instant claim 19.  Regarding the sealed container of instant claim 19, because claim 1 is drawn to a composition the recitation of a sealed container has no patentable weight.  However, Kocherlakota teach containers and stoppers (paragraphs [0114]-[0116]).
	Kocherlakota do not teach about 2.5 to 50 mg/mL pemetrexed as required by claim 2. 
Kocherlakota do not teach a molar ratio of pemetrexed diacid to cyclodextrin of 1:0.5 to 1:5 as required by claim 5.
	Kocherlakota do not teach a cyclodextrin selected from the group required by claim 8.
	Kocherlakota do not teach about 40 to 500 mg/mL cyclodextrin as required by claim 9.
These deficiencies are made up for in the teachings of Bhushan.
	Bhushan teach stable aqueous compositions comprising pemetrexed and a cyclodextrin such as hydroxypropyl--cyclodextrin (title; abstract; page 6, 3rd full paragraph and last paragraph; claims), as required by instant claims 8 and 20.  The pemetrexed is present in an amount from about 1 to 100 mg/mL (page 6, 3rd and 4th full paragraphs), as required by instant claims 2 and 20.  The cyclodextrin is present in an amount from about 1 to 500 mg/mL (page 7, 1st paragraph), as required by instant claims 9 and 20.  The preferred weight ratio of pemetrexed to cyclodextrin is 1:3, however, the ratio can range from about 1: 1 to 1:5 (page 3, last paragraph; page 7, 1st paragraph).  On a molar basis, a ratio of 1:3 is about (1 g / 427.41 as required by instant claim 5.	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pemetrexed formulations of Kocherlakota to comprise about 1 to 500 mg /mL of the cyclodextrin or/and about 1 to 5 mg cyclodextrin per mg pemetrexed as taught by Bhushan because these amounts of cyclodextrin yield stable aqueous compositions.  There would be a reasonable expectation of success because an embodiment of the pemetrexed formulations of Kocherlakota comprise cyclodextrin and because Kocherlakota, as a whole, is drawn to stable formulations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the cyclodextrin species as taught by Bhushan inclusive of hydroxypropyl--cyclodextrin for the cyclodextrin embraced by Kocherlakota because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  One would have been motivated to make the substitution because Bhushan teach cyclodextrin species inclusive of hydroxypropyl--cyclodextrin yield stable aqueous solutions and because Kocherlakota, as a whole, is drawn to stable formulations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the amount of the pemetrexed in the formulations of Kocherlakota to comprise about 1 to 100 mg/mL as taught by Bhushan because this amount embraces the therapeutically effective dosage.  

Claims 1-3, 5-15, 19, 20 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kocherlakota et al. (US 2011/0201631, published August 18, 2011, of record) in view of Bhushan et al. (WO 2013/179310, published December 5, 2013, IDS reference filed July 6, 2020) as evidenced by CAS “Pemetrexed,” printed 2021 and by Chemical Book “Hydroxypropyl-beta-cyclodextrin,” printed 2021 as applied to claims 1-3, 5, 7-15 and 19 above, and further in view of Rotaru (US 2016/0051679, published February 25, 2016, IDS reference filed July 6, 2020).
The teachings of Kocherlakota and Bhushan have been described supra.  
	They do not teach about 1 to 150 mg/mL organic amine as required by claim 6.
They do not teach about 15 to 35 mg/mL tromethamine as required by claim 20.
	They do not teach the composition is room temperature stable as required by claim 26.
	They do not teach the impurity content upon storage as required by claims 27 and 28.
These deficiencies are made up for in the teachings of Rotaru.
	Rotaru teaches pemetrexed formulations comprising stabilizing basic amine compounds inclusive of tris-(hydroxymethyl)aminomethane (tromethamine) (title; abstract; paragraph [0015]; claims).  The formulations may be in the form of a liquid concentrate comprising about 2 to 80 mg/mL pemetrexed and about 0.3 to 2 mg of the basic amine per mg of pemetrexed (paragraphs [0018], [0020], [0022]), as required by instant claims 6 and 20.  The exemplary liquid concentrate formulations are stable (Example 2, Stability test; Example 4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the amount of the organic amine such as tromethamine embraced by an embodiment of Kocherlakota in view of Bhushan to comprise about 0.3 to 2 mg of the basic amine per mg of pemetrexed as taught by Rotaru because this amount of basic amine stabilizes pemetrexed formulations.  
.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-3, 5-15, 19, 20 and 26-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,968,608 in view of Bhushan et al. (WO 2013/179310, published December 5, 2013, IDS reference filed July 6, 2020) as evidenced by CAS “Pemetrexed,” printed 2021 and by Chemical Book “Hydroxypropyl-beta-cyclodextrin,” printed 2021.
	The instant claims are drawn to a liquid composition comprising pemetrexed diacid, an organic amine / tromethamine, and cyclodextrin / hydroxypropyl-β-cyclodextrin.  The composition may comprise about 2.5 to 50 mg/mL pemetrexed diacid, about 1 to 150 mg/mL organic amine or/and about 40 to 500 mg/mL cyclodextrin.  The composition may further comprise an inert gas / nitrogen, a buffer / citrate, an organic solvent / ethanol, a chelating agent / EDTA, an antioxidant / sodium metasulphite, or a solubilizer / PVP.  The composition may be free of particulate matter, may be room temperature stable, may have circumscribed amounts of impurities upon circumscribed storage conditions.
	The patent claims are drawn to liquid compositions comprising pemetrexed diacid and tromethamine.  The composition may further comprise an inert gas / nitrogen, a buffer / citrate, an organic solvent / ethanol, a chelating agent / EDTA, an antioxidant / sodium metabisulphite, 
	The conflicting claims differ with respect to the recitation of a cyclodextrin and the amount thereof and the stability properties.  However, as elaborated supra in view of Bhushan the inclusion of cyclodextrins inclusive of hydroxypropyl-β-cyclodextrin in amounts / ratios which overlap the instantly claimed amounts stabilizes pemetrexed in aqueous compositions.  Therefore, the instant claims are an obvious variant of the patent claims in view of the prior art and the instantly claimed stability properties are latent to the combination. 
	
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Zaludek (WO 2015/193517) teaches liquid compositions comprising pemetrexed and an organic amine (title; abstract; claims).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALISSA PROSSER/
Examiner, Art Unit 1619


/ILEANA POPA/Primary Examiner, Art Unit 1633